Exhibit 10.52

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Effective as of April 30, 2008)

                    This Employment Agreement (this “Agreement”) is entered into
as of April 30, 2008, between Whitehall Jewelers, Inc., a Delaware corporation
(the “Company”), and Michael Don (the “Executive”).

                    WHEREAS, the Company desires to employ the Executive to
serve as Chief Executive Officer and President for the Company and to serve as
Chief Executive Officer and President of the parent company, Whitehall Jewelers
Holdings, Inc. (“WHJH”), and the Executive desires to be employed by the
Company, upon the terms and subject to the conditions set forth herein.

                    NOW, THEREFORE, in consideration of the premises and the
mutual agreements contained herein, the Company and the Executive hereby agree
as follows:

                    1. Employment. The Company hereby agrees to employ the
Executive and the Executive hereby agrees to be employed by the Company upon the
terms and subject to the conditions contained in this Agreement. The term of
employment of the Executive by the Company pursuant to this Agreement shall
commence on April 30, 2008 (the “Effective Date”) and shall end on the first
annual anniversary of the Effective Date (such date or any successive date to
which the term thereof has been extended pursuant to the succeeding sentence,
the “Expiration Date”). Such term shall be automatically extended for successive
one-year periods unless either the Executive or the Company gives notice that
such term shall not be so extended no later than 60 days prior to the then
current Expiration Date or unless earlier terminated pursuant to Section 4
hereof. The term of employment as prescribed in the preceding sentence is
hereinafter called the “Employment Period”. From and after the end of the
Employment Period, unless earlier terminated hereunder, the Executive’s
employment with the Company shall be at will, not for any specified term and
without any payment guarantees, and either the Executive or the Company may
terminate the employment relationship at any time. Upon the Effective Date,
Executive’s prior Employment Agreement dated November 15, 2006 is hereby
replaced with this Agreement which supersedes Executive’s prior Employment
Agreement in all respects.

                    2. Position and Duties.

                     (a) The Company shall employ the Executive during the
Employment Period as its Chief Executive Officer and President. During the
Employment Period, the Executive shall perform faithfully and loyally and to the
best of the Executive’s abilities the duties assigned to the Executive hereunder
and shall devote the Executive’s full business time, attention and effort to the
affairs of the Company and its subsidiaries and shall use the Executive’s
reasonable best efforts to promote the interests of the Company and its
subsidiaries. The Executive may engage in charitable, civic or community
activities and, with the prior approval of the Board of Directors (the “Board”),
which may be granted or denied in its sole discretion, may serve as a director
(but not a lead director) of any other business corporation, provided that such
activities or service do not interfere with the Executive’s duties hereunder or
violate the terms of any of the covenants contained in Sections 6, 7 or 8
hereof.

                     (b) Responsibilities. Subject to the powers, authority and
responsibilities vested in the Board, the Chairman of the Board and duly
constituted committees of the Board, the

--------------------------------------------------------------------------------



Executive shall have the authority and responsibility as the Chief Executive
Officer and President. The Executive shall also perform such other duties (not
inconsistent with the position of Chief Executive Officer and President) on
behalf of the Company and its subsidiaries as may from time to be authorized by
the Board and the Chairman,. Executive will not issue any communication, written
or otherwise, that disparages, criticizes or otherwise reflects adversely or
encourages any adverse action against the Company or the individual or entities
that are owners, stockholders, agents, directors, officers, employees,
representatives, attorneys, divisions, parents, subsidiaries, predecessors,
successors or assigns of the Company.

                    3. Compensation.

                              (a) Base Salary. During the Employment Period, the
Company shall pay to the Executive a base salary at the rate of not less than
$500,000 per annum (“Base Salary”), payable in accordance with the Company’s
executive payroll policy. Such Base Salary shall be reviewed from time to time
and shall be subject to such increases, if any, as determined by the
Compensation Committee of the Board (the “Compensation Committee”).

                               (b) Annual Bonus. The Executive shall be eligible
to participate in the Company’s Management Cash Bonus Plan or other annual cash
bonus plan made available to elected officers of the Company generally (“Annual
Bonus”) with target bonus opportunity which shall be no less than 50% of annual
base salary (contingent upon the Company meeting certain performance criteria
set by the Board of Directors (the “Board”)).

                               (c) Equity-Based Compensation. Pursuant to the
terms of the WHJH equity compensation plan (the “Plan”), the Company shall
arrange for a grant to the Executive (the date of grant being referred to herein
as the “Grant Date”), 499,414 stock options (the “Options”) of common stock of
WHJH (“Common Stock”) with a per share exercise price equal to the fair market
value of the Common Stock as of the Grant Date (subject to the approval of the
stockholders of WHJH increasing the number of stock options available under the
Plan). Such grant to be memorialized in an option agreement (the “Option
Agreement”) to be executed between WHJH and the Executive. The fair market value
of a share of Common Stock shall be determined in accordance with the terms of
the Plan; provided, however, such determination shall be made in a manner
consistent with Section 409A of the Internal Revenue Code, as amended (the
“Code”), and official guidance thereunder (“FMV”).

 

 

 

          (1) Vesting. The Options shall vest over a forty-eight (48) month
period with the first one-eighth (1/8) of the Options vesting on the six (6)
month anniversary of the Grant Date and an additional one-forty-eighth (1/48) of
the Options vesting on each subsequent monthly anniversary of the Grant Date
(until such Options are fully vested); provided, that, the Executive is
continuously employed with the Company during such vesting period.
Notwithstanding the foregoing sentence, if the Executive is employed by the
Company immediately prior to the consummation of a Change of Control (as defined
below), all unvested Options shall immediately vest upon consummation of such
Change of Control. At such time as the Executive’s employment with the Company
terminates, all unvested Options shall cease to be subject to the aforementioned
vesting schedule (and the accelerated vesting schedule set forth in Section
3(c)(4) and shall be forfeited by the Executive. Upon termination of the
Executive’s employment with the Company or the voluntary resignation by the
Executive, any vested Options shall remain exercisable for a period of ninety
(90) days after


--------------------------------------------------------------------------------



 

 

 

the date of termination or resignation, except in the case of a termination for
Cause (as defined in Section 4(c)(ii)), in which event any vested and
unexercised Options shall immediately be forfeited and canceled upon the
Executive’s termination for Cause.. Notwithstanding anything to the contrary,
upon any termination of the Executive’s employment or any resignation by
Executive, any and all unvested Options shall immediately be forfeited and
canceled.

 

 

 

          (2) Repurchase. Any shares of stock held by the Executive from the
exercise of the Options shall be repurchasable by the Company or WHJH, at their
option, within the 120-day period following the termination of, or the voluntary
resignation by the Executive of, the Executive’s employment, at (i) 80% of the
FMV on the date of repurchase if such termination is for Cause or due to the
Executive’s voluntary resignation of his employment with the Company, or (ii)
100% of FMV on the date of repurchase if such termination is for a reason other
than for Cause or the Executive’s voluntary resignation of his employment with
the Company. In the case of clauses (i) and (ii) above, repurchases shall be
made according to the following terms: the repurchase price will be paid by the
Company or WHJH over a 2-year period in equal installments on the first day of
each calendar quarter following the repurchase closing; provided, however,
payments may be deferred to the extent required to avoid any penalty tax imposed
under Section 409A of the Code. The Options shall be subject to such other terms
and conditions as are set forth in the Option Agreement.

 

 

 

          (3) Change in Control. A “Change of Control” shall mean (i) the sale
of all or substantially all of WHJH’s assets, (ii) the sale of all or
substantially all of the shares of issued and outstanding capital stock of WHJH,
or (iii) the merger, consolidation or reorganization of WHJH into or with
another corporation or other legal person; provided, however, no sale of all or
substantially all of the issued and outstanding shares, merger, consolidation,
reorganization, sale or transfer (or any other transaction) shall constitute a
“Change of Control” if, immediately following such sale of all or substantially
all of the issued and outstanding shares, merger, consolidation, reorganization,
sale or transfer (or any other transaction), Prentice Capital Management, LP
(“Prentice”), Holtzman Opportunity Fund, L.P. (“Holtzman”) and/or their
respective affiliates shall continue to beneficially own (as determined in
accordance with Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) a majority of the outstanding voting securities of WHJHor the surviving
corporation, as applicable. For the purposes of this Section 3(c)(3),
“substantially all of WHJH’s assets” is defined as 50% or more of the total
dollar value of all of WHJH’s assets and “substantially all of the shares” is
defined as 50% or more of the total shares of the capital stock of WHJH issued
and outstanding.


 

 

 

          (4) Accelerated Vesting. Beginning with the Fiscal Year 2008 (which
ends January 31, 2009), in addition to the vesting schedule reflected above, the
Options shall vest and become exercisable according to the following schedule:


 

 

 

 

(i)

One-fourth (1/4) of the Options granted pursuant to Section 3(c) shall vest if
EBITDA (as defined below) equals or exceeds $5,000,000 at the end of any fiscal
year.


--------------------------------------------------------------------------------



 

 

 

 

(ii)

One-half (1/2) of the Options granted pursuant to Section 3(c) shall vest if
EBITDA (as defined below) equals or exceeds $15,000,000 at the end of any fiscal
year.

 

 

 

 

(iii)

Three-fourths (3/4) of the Options granted pursuant to Section 3(c) shall vest
if EBITDA (as defined below) equals or exceeds $25,000,000 at the end of any
fiscal year.

 

 

 

 

(iv)

Any unvested portion of the Options granted pursuant to Section 3(c) shall vest
if EBITDA (as defined below) equals or exceeds $35,000,000 at the end of any
fiscal year.


 

(“EBITDA”) shall mean the sum of WHJH’s earnings from its operations, after
eliminating therefrom all non-cash extraordinary non-recurring items of income
(including gains on the sale of assets and earnings from the sale of
discontinued business lines) and after all expenses and other proper changes,
but before payment or provision for interest, taxes, depreciation and
amortization in accordance with GAAP, consistent with WHJH’s past practices and
as determined by WHJH’s independent accountants.

 

 

In the discretion of the Board or a committee thereof, Executive shall be
eligible to participate in further equity awards commensurate with his position
with the Company and on terms thereof substantially similar to those of the
Company’s other senior executives. The accelerated vesting schedule in Section
3(c)(4) above shall not apply to any further equity awards granted by the
Company or WHJH to the Executive.

 

 

          (5) Prior Stock Option Grant. Notwithstanding anything contained
herein to the contrary, it is agreed and acknowledged by the Company that there
shall be a continuation of vesting of Executive’s previously granted stock
options in accordance with the terms of the July 20, 2007 Stock Option Agreement
between the Company and Executive.

                    (d) Other Benefits. During the Employment Period, the
Executive shall be entitled to participate in the Company’s employee benefit
plans generally available to executives of the Company (such benefits being
hereinafter referred to as the “Employee Benefits”). The Executive shall be
entitled to take time off for vacation or illness in accordance with the
Company’s policy for executives and to receive all other fringe benefits as are
from time to time made generally available to executives of the Company.
Additionally, for the period of time, through and including the Expiration Date,
the Company will pay for parking at 111 S. Wacker Dr., Chicago, IL (or another
equivalent facility) near the Company’s corporate offices.

                    (e) Relocation. The Executive shall be entitled to
reimbursement of relocation expenses up to $25,000 in connection with
Executive’s relocation from Lake Oswego to the Chicago metropolitan area. In the
event Executive voluntarily terminates his employment or is terminated for Cause
prior to the first anniversary of the Effective Date, Executive shall be

--------------------------------------------------------------------------------



required to repay a pro-rata portion based on months remaining to have been
worked in the first year any relocation expenses previously paid by the Company.

                    (f) Expense Reimbursement. During the Employment Period, the
Company shall reimburse the Executive, in accordance with the Company’s policies
and procedures, for all proper expenses incurred by the Executive in the
performance of the Executive’s duties hereunder.

                    (g) Right to Change Plans. Nothing in this Agreement shall
be construed to limit, condition or otherwise encumber the rights of the Company
to amend, discontinue, substitute or maintain any benefit plan, program or
perquisite, and no such amendment, discontinuance, substitution or maintenance
or failure to maintain any benefit plan, program or perquisite shall be
construed as a breach of this Agreement.

                    4. Termination.

                    (a) Death. Upon the death of the Executive, this Agreement
shall automatically terminate and all rights of the Executive and the
Executive’s heirs, executors and administrators to compensation and other
benefits under this Agreement shall cease immediately, except that the
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

 

 

 

                    (i) accrued Base Salary through and including the
Executive’s date of death;

 

 

 

                    (ii) other Employee Benefits to which the Executive was
entitled on the date of death in accordance with the terms of the plans and
programs of the Company.

                    (b) Disability. The Company may, at its option, terminate
this Agreement upon written notice to the Executive if the Executive, because of
physical or mental incapacity or disability, fails to perform the essential
functions of the Executive’s position, with or without reasonable accommodation,
required of the Executive hereunder for a period of six (6) consecutive months
or for an aggregate period of nine (9) months in any 12-month period. Upon such
termination, all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to:

 

 

 

                    (i) accrued Base Salary through and including the effective
date of the Executive’s termination of employment; and

 

 

 

                    (ii) other Employee Benefits to which the Executive is
entitled upon termination of employment in accordance with the terms of the
plans and programs of the Company.

                    In the event of any dispute regarding the existence of the
Executive’s incapacity or disability hereunder, the matter shall be resolved by
the determination of a physician selected by the Board. The Executive shall
submit to appropriate medical examinations for purposes of such determination.

                    (c) Cause.

--------------------------------------------------------------------------------



 

 

 

                    (i) The Company may, at its option, terminate the
Executive’s employment under this Agreement for Cause (as hereinafter defined)
upon written notice to the Executive (the “Cause Notice”). Any such termination
for Cause shall be authorized by the Board. The Cause Notice shall state the
action(s) or inaction(s) giving rise to termination for Cause in reasonable
detail. The Executive shall have five (5) business days after the Cause Notice
is given to cure the particular action(s) or inaction(s), to the extent a cure
is possible. If the Executive so effects a cure to the satisfaction of the
Board, in its good faith discretion, the Cause Notice shall be deemed rescinded
and of no force or effect.

 

 

 

                    (ii) As used in this Agreement, the term “Cause” shall mean
any one or more of the following:


 

 

 

                    (A) any refusal by the Executive to perform the Executive’s
duties under this Agreement or to perform specific directives of the Board, the
Chairman of the Board or the Chief Executive Officer which are consistent with
the scope and nature of the Executive’s duties and responsibilities as set forth
herein;

 

 

 

                    (B) any intentional act of fraud, embezzlement or theft by
the Executive in connection with the Executive’s duties hereunder or in the
course of the Executive’s employment hereunder or any prior employment, or the
Executive’s admission or conviction of a felony or a crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

 

 

 

                    (C) any willful malfeasance or willful misconduct of the
Executive or any willful act or omission by the Executive that is materially
injurious to the financial condition or business reputation of the Company or
any of its subsidiaries or affiliates;

 

 

 

                    (D) any material violation of a written Company policy by
the Executive or Company has reasonable and good faith belief that a Company
policy has been violated after investigation;

 

 

 

                    (E) any material breach by the Executive of this Agreement;
or

 

 

 

                    (F) any violation of any statutory or common law duty of
loyalty to the Company or any of its subsidiaries.

 

 

 

Notwithstanding the above, the definition of “Cause” in this Section 4(c)(ii)
shall not apply to Executive’s refusal to perform any specific action that would
be unlawful.


 

 

 

                    (iii) The exercise of the right of the Company to terminate
this Agreement pursuant to this Section 4(c) shall not abrogate the rights or
remedies of the Company in respect of the breach giving rise to such
termination.

 

 

 

                    (iv) If the Company terminates the Executive’s employment
for Cause, all obligations of the Company hereunder shall cease, except that the
Executive


--------------------------------------------------------------------------------



 

 

 

shall be entitled to the payments and benefits specified in Sections 4(b)(i) and
4(b)(ii) hereof.

                    (d) Termination Without Cause; Termination for Good Reason
by Executive.

 

 

 

                    (i) The Company may, at its option, terminate the
Executive’s employment under this Agreement upon written notice to the Executive
for a reason other than a reason set forth in Section 4(a), 4(b) or 4(c). Any
such termination shall be authorized by the Board. If the Company terminates the
Executive’s employment for any such reason, all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to:


 

 

 

                    (A) the payments and benefits specified in Sections 4(b)(i)
and 4(b)(ii);

 

 

 

                    (B) the continuation of payment of amounts equal to the Base
Salary that otherwise would have been payable hereunder had the Executive’s
employment hereunder not been terminated pursuant to this Section 4(d) for a
period of 12 months from the date of termination; and

 

 

 

                    (C) retain any vested and unexercised Options for a period
of ninety (90) days following the date of termination.


 

 

 

Notwithstanding Section 4(d)(i)(B), the amounts payable to the Executive under
such Section 4(d)(i)(B) shall be reduced by the amount of salary, bonus or other
compensation which the Executive receives from a subsequent employer or other
employment or engagement during the period of time that amounts are payable to
the Executive under such Section 4(d)(i)(B).

 

 

 

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(i) in the event Executive breaches the provisions of Sections 6, 7,
or 8.

 

 

 

                    (ii) The Executive may, at Executive’s option, terminate the
Executive’s employment under this Agreement upon written notice to the Company
for Good Reason. If the Executive terminates employment for Good Reason, all
obligations of the Company hereunder shall cease immediately, except that the
Executive shall be entitled to receive the payments and benefits specified in
Section 4(d)(i)(A) above and, provided that the Executive executes a mutual
release and non-disparagement agreement, in form and substance reasonably
satisfactory to the Company, the payments and benefits set forth in Sections
4(d)(i)(B) and (C) above, in each case on the terms and conditions set forth
therein. For purposes hereof, the term “Good Reason” shall mean the occurrence
of any of the following without Executive’s express written consent that is not
cured by the Company within thirty (30) days following the Company’s receipt of
written notice from the Executive describing the event constituting Good Reason:
(A) a reduction in Executive’s Base Salary by more than fifteen 15%; or (B)
Executive is required to relocate outside of Chicago.

 

 

 

Notwithstanding the forgoing, the amounts payable to the Executive under such
Section 4(d)(ii) shall be reduced by the amount of salary, bonus or other
compensation which the


--------------------------------------------------------------------------------



 

 

 

Executive receives from a subsequent employer during the period of time that
amounts are payable to the Executive under such Section 4(d)(ii).

 

 

 

The Company shall have no obligation to provide the payments or benefits in
Section 4(d)(ii) in the event Executive breaches the provisions of Sections 6,
7, or 8.

                    (e) Voluntary Termination. Upon 60 days prior written notice
to the Company (or such shorter period as may be permitted by the Board), the
Executive may voluntarily terminate the Executives employment with the Company
for any reason. If the Executive voluntarily terminates the Executive’s
employment pursuant to this Section 4(e), all obligations of the Company
hereunder shall cease immediately, except that the Executive shall be entitled
to the payments specified in Sections 4(b)(i) and 4(b)(ii) hereof and shall be
entitled to retain any vested and unexercised Options for a period of ninety
(90) days following the date of resignation.

                     (f) Removal from any Boards and Position. If the
Executive’s employment is terminated for any reason under this Agreement, he
shall be deemed to resign (i) if a member, from the Board or board of directors
of any subsidiary of the Company or any other board to which he has been
appointed or nominated by or on behalf of the Company and (ii) from any position
with the Company or any subsidiary of the Company, including, but not limited
to, as an officer of the Company and any of its subsidiaries.

                    5. Federal and State Withholding. The Company shall deduct
from the amounts payable to the Executive pursuant to this Agreement the amount
of all required federal, state and local withholding taxes in accordance with
the Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

                    6. Noncompetition; Nonsolicitation.

                     (a) General. The Executive acknowledges that in the course
of the Executive’s employment with the Company the Executive has and will become
familiar with trade secrets and other confidential information concerning the
Company and its subsidiaries and that the Executive’s services will be of
special, unique and extraordinary value to the Company and its subsidiaries.

                     (b) Non-competition. The Executive agrees that during the
period of the Executive’s employment with the Company, and the period, if any,
during which the Executive is receiving payments from the Company pursuant to
Section 4(d) (the “Non-competition Period”) the Executive shall not in any
manner, directly or indirectly, through any person firm or corporation, alone or
as a member of a partnership or as an officer, director, stockholder, investor
or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged in operating retail jewelry stores in
North America.

                     (c) Non-solicitation or Hire. During the Employment Period
and for a period of twelve (12) months following the termination of the
Executive’s employment for any reason, the Executive shall not directly or
indirectly, (a) solicit or attempt to solicit or induce any supplier to the
Company or any subsidiary to terminate, reduce or alter negatively its
relationship with the Company or any subsidiary or in any manner interfere with
any agreement or contract between the Company or any subsidiary and such
supplier or (b) solicit or attempt to solicit or induce any employee of the
Company or any of its subsidiaries or any person who was an

--------------------------------------------------------------------------------



employee of the Company or any of its subsidiaries during the twelve (12) month
period immediately prior to the date the Executive’s employment terminates (a
“Former Employee”) to terminate such employee’s employment relationship with the
Protected Parties (as defined below) in order, in either case, to enter into a
similar relationship with the Executive, or any other person or entity or hire
any employee of the Company or any of its subsidiaries or any Former Employee on
Executive’s own behalf or on behalf of any other person or entity.

                    (d) Property. The Executive acknowledges that all originals
and copies of materials, records and documents generated by him or coming into
his possession during his employment by the Company or its subsidiaries are the
sole property of the Company and its subsidiaries (“Company Property”). During
the Employment Period, and at all times thereafter, the Executive shall not
remove, or cause to be removed, from the premises of the Company or its
subsidiaries, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company or its subsidiaries, except in furtherance of his duties under the
Agreement. When the Executive’s employment with the Company terminates, or upon
request of the Company at any time, the Executive shall promptly deliver to the
Company all copies of Company Property in his possession or control.

                     (e) Reformation. If, at any time of enforcement of this
Section 6, a court or an arbitrator holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court or arbitrator shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.

                    7. Confidentiality.

                     (a) During the course of the Executive’s employment by the
Company, the Executive has had and will have access to certain trade secrets and
confidential information relating to the Company and its subsidiaries (the
“Protected Parties”) which is not readily available from sources outside the
Company. The confidential and proprietary information and trade secrets of the
Protected Parties are among their most valuable assets, including but not
limited to, their customer, supplier and vendor lists, databases, competitive
strategies, computer programs, frameworks, or models, their marketing programs,
their sales, financial, marketing, training and technical information, their
product development (and proprietary product data) and any other information,
whether communicated orally, electronically, in writing or in other tangible
forms concerning how the Protected Parties create, develop, acquire or maintain
their products and marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained or
prepared by the Executive during the Executive’s employment by the Company or
its subsidiaries and which shall not be or become public knowledge (other than
by acts by the Executive or representatives of the Executive in violation of
this Agreement or acts of third parties in violation of similar agreements with
the Company).

--------------------------------------------------------------------------------



Except as required by law or an order of a court or governmental agency with
jurisdiction, the Executive shall not, during the period the Executive is
employed by the Company or its subsidiaries or at any time thereafter, disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor shall the Executive use any
Confidential Information in any way, except in the course of the Executive’s
employment with, and for the benefit of, the Protected Parties or to enforce any
rights or defend any claims hereunder or under any other agreement to which the
Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto provided that the Executive must give the
Company prior written notice and an opportunity to obtain a protective order.
The Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.

                    (b) All files, records, documents, drawings, specifications,
data, computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Business, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Company and its subsidiaries, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company and its subsidiaries, and the Executive shall not remove
any such items from the premises of the Company and its subsidiaries, except in
furtherance of the Executive’s duties hereunder.

                    (c) As requested by the Company and at the Company’s
expense, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company and its subsidiaries all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.

                    8. Inventions. The Executive hereby assigns to the Company
the Executive’s entire right, title and interest in and to all discoveries and
improvements, patentable or otherwise, trade secrets and ideas, writings and
copyrightable material, which may be conceived by the Executive or developed or
acquired by the Executive during the Employment Period, which may pertain
directly or indirectly to the business of the Company or any of its
subsidiaries. The Executive agrees to disclose fully all such developments to
the Company upon its request, which disclosure shall be made in writing promptly
following any such request. The Executive shall, upon the Company’s request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries. In
accordance with the Illinois Employee Patent Act, 765 ILCS 1060, the Executive
is hereby notified by the Company, and understands, that the foregoing
provisions do not apply to an invention for which no equipment, supplies,
facilities or trade secret information of the Company was used and which was
developed entirely on the Executive’s own time, unless (i) the invention relates
(A) to the business of the Company or (B) to the Company’s actual or
demonstrably anticipated research and development, or (ii) the invention results
from any work performed by the Executive for the Company.

--------------------------------------------------------------------------------



                    9. Enforcement. The parties hereto agree that the Company
and its subsidiaries would be damaged irreparably in the event that any
provision of Section 6, 7 or 8 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach.
Accordingly, the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security). The Executive agrees that the Executive will submit
to the personal jurisdiction of the courts of the State of Illinois in any
action by the Company to enforce an arbitration award against the Executive or
to obtain interim injunctive or other relief pending an arbitration decision.

                    10. Representations. The Executive represents and warrants
to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which the Executive is bound, (b)
the Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity which would prevent him from entering into and fully performing his
duties, responsibilities and obligations under this Agreement or would otherwise
limit the manner in which he may perform such duties, responsibilities and
obligations, and (c) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms.

                    11. Survival. Sections 6, 7, 8, 9 and 12 of this Agreement
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any termination of the Employment Period.

                    12. Arbitration. Except as otherwise set forth in Section 9
hereof, any dispute or controversy between the Company and the Executive,
whether arising out of or relating to this Agreement, the breach of this
Agreement, Executive’s employment with the Company or otherwise, shall be
settled by arbitration in Chicago, Illinois administered by the American
Arbitration Association, with any such dispute or controversy being so
administered in accordance with its Commercial Rules then in effect, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive. The Company and the
Executive acknowledge that this Agreement evidences a transaction involving
interstate commerce. Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.

                    13. Notices. All notices and other communications required
or permitted hereunder shall be in writing and shall be deemed given when (a)
delivered personally or by overnight courier to the following address of the
other party hereto (or such other address for such

--------------------------------------------------------------------------------



party as shall be specified by notice given pursuant to this Section) or (b)
sent by facsimile to the following facsimile number of the other party hereto
(or such other facsimile number for such party as shall be specified by notice
given pursuant to this Section), with the confirmatory copy delivered by
overnight courier to the address of such party pursuant to this Section 13:

 

 

 

 

If to the Company, to:

 

 

 

 

Whitehall Jewellers, Inc.

 

 

125 S. Wacker Drive

 

 

Suite 2600

 

 

Chicago, IL 60606

 

 

Attn: General Counsel

 

 

 

 

 

If to the Executive:

 

 

 

 

 

Mike Don

 

 

777 N. Michigan Ave., Apt. 3201

 

 

Chicago, IL 60611-2608

                    14. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

                    15. Release. Notwithstanding any other provision of this
Agreement to the contrary, Executive acknowledges and agrees that any and all
payments to which Executive is entitled under Sections 4(d)(i)(B) and 4(d)(i)(C)
which are described as being subject to this Section 15 are conditioned upon and
subject to Executive’s execution of, and not having revoked within any
applicable revocation period, a general release and wavier in such reasonable
and customary form as shall be prepared by the Company, of all claims Executive
may have against the Company and its directors, officers, subsidiaries and
affiliates, except as to (i) matters covered by provisions of this Agreement
that expressly survive termination of this Agreement and (ii) rights to which
Executive is entitled by virtue of Executive’s participation in the employee
benefit plans, policies and arrangements of the Company.

                    16. Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, contracts,
agreements (including, but not limited to the prior Employment Agreement, dated
as of November 15, 2006, by and between the Executive and the Company) ) or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.

                    17. Successors and Assigns. This Agreement shall be
enforceable by the Executive and the Executive’s heirs, executors,
administrators and legal representatives, and by the Company and its successors
and assigns.

--------------------------------------------------------------------------------



                    18. Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois without regard to principles of conflict of laws.

                    19. Amendment and Waiver. The provisions of this Agreement
may be amended or waived only by the written agreement of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

                    20. Counterparts. This Agreement may be executed in two
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above.

 

 

 

 

WHITEHALL JEWELERS, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

MICHAEL DON

 

 

 

   /s/ Michael Don

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------